TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00020-CR



                               Dianna Luera Lopez, Appellant

                                               v.

                                 The State of Texas, Appellee




   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 4214, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion for extension of time to withdraw notice of appeal and motion

to dismiss appeal are granted. See Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                            Mack Kidd, Justice

Before Chief Justice Law, Justices Kidd and Patterson

Dismissed on Appellant’s Motion

Filed: June 5, 2003

Do Not Publish